 



Exhibit 10.1
TTM TECHNOLOGIES, INC.
Compensation Plan for Non-Employee Directors

          Summary Terms
Purpose
  To enable TTM Technologies, Inc. (“TTM” or the “Company”) to attract and
retain qualified persons to serve as non-employee Directors and to solidify the
common interests of its directors and shareholders in enhancing the value of the
Company.
Eligibility
  Any Director of TTM who is not a full-time employee of the Company or is not a
direct or indirect owner of 10% or more of the fully diluted shares of the
Company.
Retainer
  Each non-employee Director shall receive a cash retainer of $24,000 per annum
paid quarterly. A non-employee Director must attend at least 4 meetings per year
in person or telephonically.
The following Chairmen shall receive the following additional cash retainers:

  •   The Chairman of the Audit Committee shall receive an additional cash
retainer of $10,000 per annum paid quarterly.     •   The Chairman of the
Compensation Committee shall receive an additional cash retainer of $7,500 per
annum paid quarterly.     •   The Chairman of the Nominating and Corporate
Governance Committee shall receive an additional cash retainer of $5,000 per
annum paid quarterly.     •   The Chairman of the Board of Directors shall
receive an additional cash retainer of $30,000 per annum paid quarterly.

     
Board Meeting Fees
  $1,500 per meeting of the Board of Directors that a non-employee Director
attends in person or telephonically, plus expenses.
Committee Meeting Fees
  $750 per committee meeting that a non-employee Director attends in person or
telephonically.
Equity
  Upon election to the Board of Directors, each non-employee Director will
receive an option to purchase 20,000 shares of TTM Common Stock at the closing
price on the Nasdaq on the date of the Grant (the “Initial Grant”).
At each annual meeting of shareholders, each individual who continues to serve
as a non-employee Director will receive a grant of $60,000 worth of restricted
stock units (based on closing sale price on the Nasdaq on the date of grant);
provided that the director has served as a non-employee director for at least
six months (the “Annual Grant”). The restricted stock units will be subject to a
one-year vesting period and deferral of delivery of shares until the one-year
anniversary following the director’s cessation of Board service.
Vesting of Options
  The Initial Grant vests ratably over four years, with a non-

 



--------------------------------------------------------------------------------



 



     
 
  employee Director becoming 25% vested on the first anniversary of the Grant
Date, 50% on the second anniversary of the Grant Date, 75% on the third
anniversary of the Grant Date, and 100% vested on the fourth anniversary of the
Grant Date. Unexercised options shall expire on the 10th anniversary of the
Grant Date.
Termination/Acceleration of Options
  All non-vested options will terminate 30 days following the director’s
cessation of Board services. All options will accelerate upon a change of
control.
Benefits
  None

2